Citation Nr: 0406553	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  01-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for residuals of beriberi 
including beriberi heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had recognized service in the Philippine Army 
with US Armed Forces Far East from November 1941 to September 
1942 and from September 1945 to June 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision by the Regional Office (RO) in 
Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran was a prisoner of war from April to September 
1942, and was hospitalized by the Bureau of Health upon his 
release.

2.  He contends that he developed beriberi during captivity.

3.  October 1942 records from the Bureau of Health do not 
reflect diagnoses or treatment of beriberi or of beriberi 
heart disease.

4.  The medical evidence of record shows that the veteran 
does not currently have residuals of beriberi.

5.  The medical evidence of record does not link a current 
disability to the veteran's recognized active service in the 
US Armed Forces Far East.


CONCLUSION OF LAW

The veteran does not have residuals of beriberi, including 
beriberi heart disease or ischemic heart disease, or any 
other disability attributable to his recognized active 
service.  38 U.S.C.A. §§ 1110, 1112(b), 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(5), 
3.309(c), 3.326 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, in the absence of evidence to the contrary, service 
connection is presumed for certain disorders that become 
manifest to a degree of 10 percent or more in a veteran who 
was a prisoner of war and detained for not less that thirty 
days.  38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 3.307(a)(5), 
3.309(c).

In November 1941, the veteran entered service in the 
Philippine Army, recognized as service with the US Armed 
Forces Far East.  He was taken prisoner in April 1942 and 
detained until paroled in September.  Upon his release, he 
was hospitalized by the Bureau of Health.  September and 
October 1942 clinical records from the Bureau of Health show 
that he was treated for gastrointestinal disorders, including 
salmonellosis and dysentery, but neither beriberi nor 
beriberi heart disease was diagnosed.  Examination at 
discharge at the end of October showed no heart disorder.

In September 1945, the veteran reentered service in the 
Philippine Army.  In an affidavit he prepared coincident with 
his return to active military service, he said he developed 
beriberi during captivity.

A June 1946 examination by the Philippine Army noted that the 
veteran had malaria and dysentery in 1942, but it did not 
mention beriberi, and his cardiovascular system was normal.

In a December 1996 informal claim, the veteran sought service 
connection for several disorders.  In subsequent 
correspondence, the RO sought further information and, in 
February 1998, sent the veteran a VA claim form.  He 
completed the claim form, indicating that dysentery, 
beriberi, malaria, and malnutrition, all began during 
captivity.  He returned the claim in March 1999.
Beriberi is a disease caused by thiamine (vitamin B1) 
deficiency, and it is characterized by polyneuritis, cardiac 
pathology, and edema.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 193 
(28th ed. 1994).

June 1999 echocardiography at Santo Tomas University Hospital 
showed slight concentric hypertrophy of the veteran's left 
ventricle, but electrocardiography was normal.

Also in June 1999, the veteran underwent a VA prisoner-of-war 
protocol examination.  There he complained of low back pain, 
dizziness, and pain and numbness in the lower extremities.  
He said his last hospitalization was in 1942 when he was 
released from a prison camp.  Currently, his only medication 
was a daily vitamin.  Diagnoses included atherosclerotic 
heart disease and concentric left ventricular hypertrophy.

Finally, in June 1999, the veteran underwent a VA cardiac 
examination.  There he complained of chest pain, shortness of 
breath, and fatigue.  He was not taking any heart medication, 
and the examiner noted he was 79 years old and had arthritis.  
On examination, the heart was slightly enlarged but 
demonstrated regular rate and rhythm.  The diagnosis was 
atherosclerotic heart disease with concentric left 
ventricular hypertrophy.

The September 1999 RO decision denied service connection for 
several disorders including beriberi and ischemic heart 
disease.  In his July 2000 Notice of Disagreement, the 
veteran contended that he had beriberi in service and 
currently had ischemic heart disease as a residual thereof.  
However, at a September 2003 hearing, he said he was not 
really claiming service connection or beriberi or for 
beriberi heart disease because he had not been treated for 
either; instead, he was seeking any benefit to which he may 
be entitled by virtue of his prisoner-of-war status.

In the statement received in December 1996, the veteran 
referred to Public Laws 91-376, and said he wished to apply 
for the "Ten Percent Service-Connected Disability 
Compensation Plan," and 97-37, and said he wished to apply 
for the "Ex-Prisoners of War Ischemic Heart Disease 
Compensation Plan."  Section 3 of the first created 
presumptive service connection for certain disorders 
manifested by former prisoners of war.  Pub. L. 91-376, 84 
Stat. 788, 789 (1970).  The second is the Former Prisoner of 
War Benefits Act of 1981.  Pub. L. 97-37, 95 Stat. 935 
(1981).  In his Substantive Appeal, he also referred to 
Public Law 100-322, but that act, the Veterans Benefits and 
Services Act of 1988, merely added three disorders to the 
list of those subject to presumptive service connection.  
Pub. L. 100-322, 102 Stat. 487 (1988).  The referenced acts 
are now 38 U.S.C.A. § 1112(b) which provides as follows:

(b) (1) For the purposes of section 1110 
of this title and subject to the 
provisions of section 1113 of this title, 
in the case of a veteran who is a former 
prisoner of war-
	(A) a disease specified in paragraph 
(2) which became manifest to a degree of 
10 percent or more after active military, 
naval, or air service shall be considered 
to have been incurred in or aggravated by 
such service, notwithstanding that there 
is no record of such disease during the 
period of service; and
	(B) if the veteran was detained or 
interned as a prisoner of war for not 
less than thirty days, a disease 
specified in paragraph (3) which became 
manifest to a degree of 10 percent or 
more after active military, naval, or air 
service shall be considered to have been 
incurred in or aggravated by such 
service, notwithstanding that there is no 
record of such disease during the period 
of service.
(2) The diseases specified in this 
paragraph are the following:
	(A) Psychosis.
	(B) Any of the anxiety states.
	(C) Dysthymic disorder (or 
depressive neurosis).
	(D) Organic residuals of frostbite, 
if the Secretary determines that the 
veteran was detained or interned in 
climatic conditions consistent with the 
occurrence of frostbite.
	(E) Post-traumatic osteoarthritis.
(3) The diseases specified in this 
paragraph are the following:
	(A) Avitaminosis.
	(B) Beriberi (including beriberi 
heart disease).
	(C) Chronic dysentery.
	(D) Helminthiasis.
	(E) Malnutrition (including optic 
atrophy associated with malnutrition).
	(F) Pellagra.
	(G) Any other nutritional 
deficiency.
	(H) Cirrhosis of the liver.
	(I) Peripheral neuropathy except 
where directly related to infectious 
causes.
	(J) Irritable bowel syndrome.
	(K) Peptic ulcer disease.

Clearly, there is nothing in section 1112 to indicate that it 
is a "Ten Percent Service-Connected Disability Compensation 
Plan" or an "Ex-Prisoners of War Ischemic Heart Disease 
Compensation Plan."  It provides presumptive service 
connection for certain disorders manifest to a degree of 10 
percent or more in a veteran who is a former prisoner of war.  
38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  
The disorders subject to presumptive service connection 
include beriberi and beriberi heart disease, and beriberi 
heart disease includes ischemic heart disease if the former 
prisoner of war experienced localized edema during captivity.  
See note to 38 C.F.R. § 3.309(c).

In this case, the veteran has claimed to have had beriberi 
during captivity, but he also testified that he was neither 
sick from beriberi nor treated for it.  Indeed, records of 
his hospitalization during the month following captivity do 
not reflect treatment of beriberi or of beriberi heart 
disease.  Further, there is no evidence, medical or 
otherwise, that he experienced localized edema during 
captivity so as to warrant service connection for ischemic 
heart disease if he had ischemic heart disease.  However, 
there is no medical evidence that he currently has beriberi 
heart disease or ischemic heart disease.  In the absence of 
medical evidence that he currently has the conditions 
claimed, service connection for them cannot be granted.   
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a current disability, there can be no 
valid claim).

Statutory and regulatory provisions regarding presumptive 
service connection for former prisoners of war do not operate 
to exclude the traditional (direct incurrence) approach, so 
service connection may be established based on medical 
evidence that the veteran has a current disability that is 
etiologically related to events, including captivity, in 
service.  38 U.S.C.A. §§ 1110, 1113(b); Combee v. Brown, 34 
F.3d 1039, 1043-5 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  In 
this case, however, there is no such evidence.

In sum, there is no medical evidence that he currently has 
ischemic heart disease or any other residuals of beriberi.  
Indeed, there is no evidence, medical or otherwise, that the 
veteran even had beriberi during captivity.  Finally, there 
is no medical evidence that he has any disability 
attributable to his service in the US Armed Forces Far East.

This decision was made in contemplation of the Veterans 
Claims Assistance Act of 2000 (VCAA) which prescribes VA 
duties to advise a claimant of evidence needed to 
substantiate his claim and to help him obtain that evidence.  
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, and VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  
The September 1999 RO decision and the August 2000 Statement 
of the Case set out the evidence needed to substantiate a 
claim for service connection for beriberi and ischemic heart 
disease.  In a January 2002 letter, the RO explained the VCAA 
and advised the veteran of the evidence needed to 
substantiate a claim for service connection including a claim 
for presumptive service connection by a former prisoner of 
war.  The claim file includes the medical evidence obtained 
in connection with the veteran's claim, and it has not been 
made to appear that other relevant evidence exists.  In sum, 
there is no medical evidence that the veteran has a current 
disability attributable to his 1942 captivity.  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (even strict 
adherence to the requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  In 
view of the foregoing, the Board finds that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained, that remand would be pointless, and that 
any error herein with regard to the nature of notice required 
by the VCAA is harmless.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Notice required by VCAA was issued commensurate with and 
after the September 1999 RO decision, and VCAA notice should 
precede the initial RO decision.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  However, in this case, the veteran was 
informed of the nature of the evidence needed to substantiate 
his claim, given ample opportunity to submit it, and the RO 
obtained all of the relevant evidence.  Thus, the Board finds 
any error in the timeliness of VCAA notice to be harmless.  
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) (error that 
would not change the resolution of appellant's claim is 
harmless).


ORDER

Service connection for residuals of beriberi, including 
beriberi heart disease, is denied.




_____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



